DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 20130205051 herein Wang in view of Blackmon et al. 20050021921 herein Blackmon.

Per claim 1, Wang discloses: a plurality of write request holding units configured to hold a write request with respect to each memory module of a plurality of memory modules, (fig. 2, ¶0031) and a first write time corresponding to a first memory module of the plurality of the plurality of memory modules is different from a second write time corresponding to a second memory module of the plurality of memory modules (fig. 2 ¶0031 ¶0033; access request from master device M1 to the DRAM; Lower priority is allocated for writing based on the buffers corresponding queue and how busy is its corresponding module ; examiner notes that DRAM’s have variable write times; examiner notes that the limitation merely requires that the write times (latency) are different in view of how busy it is.) and generate held request information based on the write request held by the plurality of write request holding units; (¶0031-32; each request has a priority assigned to it to be considered when queuing the request in the buffer for selection for execution; examiner notes that the term generate is used loosely and there are any requisite steps for generating the held request information; the limitation is merely an analysis of the request requirement) 
Wang discloses the buffers queuing data are allocated to select memory channels in view of latency requirements but does not specifically disclose: and a selection configured to determine a busy state of each memory module of the plurality of memory modules; select a write request holding unit of the plurality of write request holding units based the determined busy state and the held request information, such that an order of issuance of the plurality of write requests corresponding to the plurality of write request holding units is changed, and output a write request of the plurality of write requests corresponding to the selected write holding unit based on the changed order of issuance of the plurality of write requests.
However, Blackmon discloses: and a selection configured to determine a busy state of each memory module of the plurality of memory modules; select a write request holding unit of the plurality of write request holding units based the determined busy state and the held request information, (¶0032; commands received for access are reordered based on latencies associated with accessing the memory location) such that an order of issuance of the plurality of write requests corresponding to the plurality of write request holding units is changed, (¶0035; command associated with the latency penalty to the memory location is queued accordingly) and output a write request of the plurality of write requests corresponding to the selected write holding unit based on the changed order of issuance of the plurality of write requests (¶0039; commands are process/reordered and sent for execution).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Wang and Blackmon because Blackmon’s reordering of commands improves latency and prevents stalling (¶0026).
Per claim 2, Wang discloses: wherein the selection unit is further configured to select the write request holding unit corresponding to the first memory module that is in an idle state (¶0032-0033).
Per claim 3, Wang discloses: wherein the plurality of write request holding units includes queues configured to execute a first-in first-out operation on the write request (¶0027 and ¶0031; buffer queues requests).
Per claim 4, Blackmon discloses: further comprising a memory state information holding unit that holds the memory state information,  wherein the selection unit selects one of the plurality of write request holding units in accordance with the memory state information held in the memory state information holding unit (¶0026; penalty box discloses latencies associated with memory).
Per claim 5, Wang discloses: further comprising a data processing unit configured to execute a specific processing on write data prior to output of the write to the plurality of memory modules wherein the write data is associated with the write request
Per claim 7, Wang discloses: wherein the data processing unit performs a process of reading the write data from a host computer, the write data being associated with the write request from the host computer that has requested the writing, the process being performed as the predetermined preprocessing (¶0032; sorting access requests before allocating to a channel buffer).
Per claim 8, Wang discloses: further comprising a data holding unit configured to hold the write data subjected to the specific preprocessing operation (¶0022 and ¶0031).
Per claim 9, Blackmon discloses: wherein, the selection unit is further configured to select the write request holding unit of the plurality of write request holding units based on the memory state information and absence of the write data in the data holding unit (¶0032; reordering command based on latencies from penalty box; examiner notes that an buffer is selected based on load or lack thereof).
Per claim 10, Wang discloses: wherein the selection unit is further configured to: select a first write request holding unit of the plurality of write request holding units corresponding to the first memory modules that is an idle state; and select in a case where each memory module of the plurality of memory modules is in the busy state, a second write request holding unit of the plurality of write request holding units wherein the second write request holding unit corresponds to the second memory module that is in the busy state (¶0032; buffer arbitration).
Per claim 11, Blackmon discloses: wherein the plurality of write request holding units is further configured to hold the write request and write data with respect to each memory module of the plurality of memory modules, and the selection unit is further configured to output the write request and the write data corresponding to the selected write request holding unit (¶0032; command reordered to buffers based on latencies stored in penalty box).
Claim 12 is the device claim corresponding to the controller claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 13 is the system claim corresponding to the controller claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 14 is the method claim corresponding to the controller claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 20130205051 herein Wang and Blackmon et al. 20050021921 herein Blackmon in view of Lui et al 20130227199 herein Lui.
Per claim 6, the cobmined teachings of Wang and Blackmon do not specifically disclose: wherein the data processing unit performs an encoding process to add parity for error detection and error correction to the write data associated with the write request, the encoding process being performed as the predetermined preprocessing.
However, Lui in an analogous art discloses: wherein the data processing unit is further configured to execute an encoding process to add parity for error detection and error correction to the write data associated with the write request, and the encoding process corresponds to the preprocessing operation (claim 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Wang, Blackmon and Lui because Lui’s ECC data increases reliability (¶0013).

Response to Arguments
Applicant’s arguments, see pg. 3, filed 12/18/21, with respect to the rejection(s) of claim(s) 1, 11-14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been Wang et al. 20130205051 herein Wang in view of Blackmon et al. 20050021921 herein Blackmon.

The examiner notes that Blackmon discloses a means to rank the commands using a penalty based on their memory access locations and reorders the commands based on the latency penalty assigned by the penalty box. See ¶0032,¶0035,¶0039.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talagala 20140195564 A1 discloses dynamically allocating memory to buffer holding command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131